DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1, 4-15, and 17-20 are pending and have been examined in this Office Action.  Claims 2, 3, and 16 have been canceled since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites determining an initial path, determining whether a line between two points and bypassing a third, intermediate point intersects an object, and determining a straitened path through the two points by removing the third point. These limitations are merely determination steps and could be performed in the human mind or with pen and paper.  Therefore, the claim is directed to an abstract idea.  This judicial exception is not integrated into a practical application because there is no application beyond the abstract idea, i.e., beyond straightening a path by removing an unnecessary point. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processing core and memory are merely generic computer components recited at a high level that the abstract idea is intended to be implemented on.  Merely implementing an abstract idea on generic computer components does not amount to significantly more.
Claim(s) 4-15 and 17-20 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  These claims add details to the determinations, such as altering the grid, repeating the steps, receiving and providing information, etc.  These claims do not change that the scope is directed to an abstract idea or merely add well-known steps, such as receiving and providing information as discussed in MPEP section 2106.05(d).II, which do not amount to significantly more.  Claims 14 and 17 add a vehicle or ground control station, however, there is no tie between the added structure and the determination steps of claim 1.  Therefore, these additional elements are interpreted as extra-solution activity, do not affect the abstract idea, and do not amount to significantly more.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at least two turn points and a line between the at least two turn point that bypasses at least one turn point.  However, since there can be exactly two turn points, there are no additional turn points that the line bypasses.  Therefore, the scope of the claim is indefinite.  
Claim 1 recites the limitation “the detected obstacle” in lines 12-13.  The is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the one or more detected obstacles”.   
Claim(s) 2-20 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 6 recites the limitation “two or more detected obstacle” in lines 2-3.  The is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 14 recites that the apparatus can comprise an unmanned land vehicle or an unmanned vessel.  However, the apparatus determines a path using one or more grids around a no-fly zone.  It is indefinite how or why a land vehicle or vessel would determine a path using no-fly zones, thus the scope of the claim is indefinite.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 10-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Application Publication 2006/0149465 to Park et al. in view of U.S. Patent Application Publication 2019/0051198 to Nimmagadda et al.
As per claim 1, Park discloses an apparatus comprising (Park; At least paragraph(s) 13):
at least one processing core, and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core (Park; At least paragraph(s) 128), cause the apparatus to at least:
determine an initial path past one or more detected obstacles between a start point and a target point using one or more grids generated, wherein the initial path comprises at least two turn points between the start point and the target point, and wherein the at least two turn points, the start point, and the target point comprise respective grid cell coordinates based on their respective locations in the one or more grids (Park; At least paragraph(s) 41, 88, and 89, and figure 2C),
Park does not explicitly disclose the one or more grids generated around one or more no-fly zones between the start point and the target point.  However, the above features are taught by Nimmagadda (Nimmagadda; At least paragraph(s) 34 and 35 and figure 2).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nimmagadda into the invention of Park with the motivation of simple substitution of one known element for another to obtain predictable results. Using the path determination method of Park on one vehicle versus another would be within the skill of one in the art.  Further, Nimmagadda, in at least paragraph(s) 2 and 35, states that a path determination method would be applicable to any type of vehicle.  
determine whether a line between two points of the at least two turn points, which bypasss at least one turn point of the at least two turn points, intersects the detected obstacle (Park; At least paragraph(s) 41 and 55), and
determine, in response to a determination that there is no intersection, a straightened path of travel by removing the at least one turn point from the initial path (Park; At least paragraph(s) 41 and 55).
As per claim 4, Park discloses wherein the determination of whether the line between the two points of the at least two turn points, which bypasses the at least one turn point, intersects the one or more detected obstacles is made using grid cells and/or real-world coordinates (Park; At least paragraph(s) 41).  
As per claim 5, Park discloses wherein determining the initial path past the one or more detected obstacles further comprises: determine a local grid covering at least the one or more detected obstacles and determine the initial path past the one or more detected obstacles using the local grid (Park; At least paragraph(s) 41).
As per claim 6, Park discloses wherein the local grid is determined to cover two or more detected obstacles (Park; At least paragraph(s) 41 and figure 2A).
As per claim 8, Park discloses wherein the determining of whether the line between the two points, which bypasses the at least one turn point, intersects with the one or more detected obstacles repeats until there are no more turn points, from the at least two turn points, to be tested (Park; At least paragraph(s) 55).
As per claim 10, Park discloses wherein the apparatus is further caused to: combine two or more grids of the plurality of local grids into one grid when at least two of the one or more detected obstacles cross tile boundaries (Park; At least figure 2A; the grid is combined into a grid when the two obstacle cross boundaries).
As per claim 11, Park discloses using a grid, but does not explicitly disclose wherein the apparatus is further caused to: determine at least one zoom pattern by: determining one or more zoom patterns that, when performed, will come in contact with at least one detected obstacle of the one or more detected obstacles; dividing the determined one or more zoom patterns into one or more smaller zoom patterns; determining at least one of the one or more smaller zoom patterns that, when performed, will come in contact with the at least one detected obstacle of the one or more detected obstacles or another detected obstacle of the one or more detected obstacles; and repeatedly dividing the one or more smaller zoom patterns until a predefined smallest zoom pattern size is reached; and 
However, the above features are taught by Nimmagadda (Nimmagadda; At least paragraph(s) 61 and 73).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nimmagadda into the invention of Park with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using smaller grids around objects allows better details around the obstacles while reducing memory and processing usage in free areas where detail is unnecessary, as discussed in at least paragraph(s) 67 of Nimmagadda.  
generating the straightened path using the determined at least one zoom pattern (Park; At least paragraph(s) 41, the path would be straightened using the grids).
As per claim 12, Park discloses wherein the apparatus is further caused to: generate a path of travel between the start point and the target point based on: the straightened path and at least one search path outside the determined at least one zoom pattern (Park; At least paragraph(s) 41; the initial search path has parts modified to straightened paths, therefore, the path from the start to target point is based on both the search path and straightened path using the grids).
As per claim 13, Park discloses wherein the apparatus is further caused to: apply a path finding algorithm to respective ones of the determined one or more zoom patterns and assume that there are no detected obstacles in areas outside of the determined one or more zoom patterns (Park; At least paragraph(s) 41 and figure 2A; the straightening path algorithm is used on via points and areas with no obstacles would have no via points).
As per claim 14, Park discloses wherein the apparatus comprises one of: an unmanned aerial vehicle, an unmanned land vehicle, or an unmanned vessel (Park; At least paragraph(s) 5, 13, and 19).
As per claim 15, Park discloses wherein the apparatus is configured to receive control instructions from a remote station (Park; At least paragraph(s) 79).
As per claim 17, Park discloses further comprising a ground control station (Park; At least paragraph(s) 79).  
As per claim 18, Park discloses wherein the straightened path, comprising a path around the one or more detected obstacles, is determined using a grid based path finding algorithm (Park; At least paragraph(s) 41).
Claim Rejections - 35 USC § 103
Claims 7, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Nimmagadda as applied to claim 1, and in further view of U.S. Patent Application Publication 2011/0166737 to Tanaka et al.
As per claim 7, Park discloses wherein the apparatus is further caused to: determine a grid around the one or more detected obstacles for a search path between the start point and the target point around the one or more detected obstacles, determine the straightened path for the grid around the one or more detected obstacles; and use the straightened path around the one or more detected obstacles in generating a path for movement from the start point to the target point around the one or more detected obstacles (Park; At least paragraph(s) 41 and figures 2B and 2C). 
Park does not explicitly disclose the use of a plurality of grids.  However, this feature is taught by Tanaka (Tanaka; At least paragraph(s) 20 and figures 7 and 16).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Tanaka into the invention of Park with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a plurality of grids, i.e., one around each obstacle, provides a better understanding of the movable area within the map and ensures that clearance to the obstacles is maintained, as discussed in at least paragraph(s) 25 of Tanaka
As per claim 9, Park does not explicitly disclose wherein the apparatus is further caused to: enlarge the local grid covering the one or more detected obstacles by means of padding cells.  
However, the above features are taught by Tanaka (Tanaka; At least paragraph(s) 20).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Tanaka into the invention of Park with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Enlarging the cells around the obstacles provides a better understanding of the movable area within the map and ensures that clearance to the obstacles is maintained, as discussed in at least paragraph(s) 25 of Tanaka.  
As per claim 19, Park discloses wherein the apparatus is further caused to perform intersection analysis by: 
determining grid cells provided with the at least two turn points in the initial path past the one or more detected obstacles (Park; At least paragraph(s) 41 and figures 2A and 13),
Park does not explicitly disclose converting the grid cell coordinates of the at least two turn points, the start points, and the target point to real-world coordinates;
However, the above features are taught by Tanaka (Tanaka; At least paragraph(s) 101, 128, and 177).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Tanaka into the invention of Park with the motivation of simple substitution of one known element for another to obtain predictable results.  Mapping local coordinate into global coordinates is well-known in the art as shown in Tanaka.  Using the global coordinates could provide better operation of the apparatus in completing its missions, especially if it’s a mobile home appliance, such as in Park.  
selecting at least three points, comprising a first point, a second point, and a third point, from the at least two turn points, the start point, and the target point, wherein the at least three points are consecutive (Park; At least paragraph(s) 41);
determining a line between the first point and the third point of the at least three points (Park; At least paragraph(s) 41);
determining whether the line and the one or more detected obstacles intersect (Park; At least paragraph(s) 41); and
in response to a determination that the line and the one or more detected obstacles do not intersect, removing the second point of the at least three points and using the line as part of the straightened path; and in response to a determination that the line and the one or more detected obstacles do intersect, keeping the second point as part of the straightened path (Park; At least paragraph(s) 41).
As per claim 20, Park discloses wherein the apparatus is configured to repeat the intersection analysis with a next selected point of the at least three points until no further removal is required (Park; At least paragraph(s) 41).
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 09/30/2022, with respect to claim rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 09/30/2022, with respect to the 35 U.S.C. 102 rejection of claim 1, and dependent thereon, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see pages 13-18, filed 09/30/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. The claims are directed to determining and modifying a path, as shown in figure 4, which could practically be performed in the human mind with pen and paper.  As discussed in the rejection above, this abstract idea is only intended in a field with no-fly zones and implemented on a processing core, neither of which provide a practical application or significantly more beyond the abstract idea.  Lastly, with respect to Applicant's arguments regarding previous court decisions, patent court decisions only apply to the specifics of the application in the decision.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669